DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the cover is to be placed as to be within the covering through the cut” in lines 4-5.  It is unclear from the language whether the applicant intends the camera to be installed thought the cut in the covering or that the camera is simply within the cut once installed.  As such, the claim is indefinite.  For the purpose of examination, it has been treated as the camera is within the cut area as installed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4-6, 7, 9, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe (US 2013/0259624).
Regarding Claim 1, Manabe discloses a shovel comprised of a lower traveling body 2; an upper turning body 3 turnably mounted on the lower traveling body; a covering 14 attached on the upper turning body; and a camera 17 for surroundings monitoring placed on the upper turning body 3, wherein a cut 16C6 (see Fig. 7) is formed in the covering, and the camera is placed on the upper turning body such that at least part of the camera is within the covering through the cut.
Regarding Claim 3, the camera is attached using a bracket 23.
Regarding Claim 4, the camera 17 is attached to the cover via a bracket with bolts which may detachable through the cut when the covering is closed.
Regarding Claim 5, the camera 17 is fixed to a house frame 25 with a fixing part 23 accessible from a side of the frame (rear side). 
Regarding Claim 6, a thermal insulator may be used to prevent heat damage on rear wall 25 of the housing for the camera (see paragraph 0070).
Regarding Claim 7, the covering 14 is an engine hood that is or openable and closable relative to the upper turning body, the covering forming part of an outer wall of the upper turning body (see Fig. 7), the covering making an inside of the upper turning body visible when opened, the covering separating the inside and an outside of the upper turning body when closed.
Regarding Claim 9, the camera 17 does not protrude farther than a lateral side of the covering 14.
Regarding Claim 13, the covering 14 wraps around the rear to attach to the lateral sides of the shovel (see Fig. 1).
Regarding Claim 15, the camera of Manabe 17 is attached and detached with the covering 14.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe as applied to claim 1 above, and further in view of Mizukawa (JP H10-140619; applicant cited).
Regarding Claim 2, Manabe discloses the camera placed within the covering through the cut, but does not appear to discuss the material for the housing of the camera.  Mizukawa disclose a camera 1 for a shovel, including a cover 8 which is made of resin (see paragraph 0024).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use a resin cover for the camera of Manabe as taught by Mizukawa as a cost effective, simple to produce, impact averse material which would protect the camera and be cost effective. 
Regarding Claim 14, the camera 1 of Mizukawa is attached and detached with a resin covering different from the engine hood covering.

Claim(s) 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe as applied to claim 1 above, and further in view of Lei (CN 104846865; applicant cited).
Regarding Claim 8, Manabe does not appear to disclose the use of the camera located on the lateral side of the covering.  Lei disclose a shovel integrating multiple cameras, including a camera 84 located on a lateral side of a covering 4.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to sue the side cameras of Lei in conjunction with the rear camera of Manabe in order to have a full surround view of the shovel’s surroundings in order to enable the operator to have a full view such that the shovel would not only not contact unintended objects, but to protect any persons around the machine.
Regarding Claim 10, the covering of Manabe is an engine hood and the lateral cameras of Lei would be located in a cut on the lateral side of the engine hood.
Regarding Claim 12, the cameras 81 and 84 of Lei assist in imaging the turning body.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe as applied to claim 1 above, and further in view of Izumikawa (US 10,497,184).
Regarding Claim 11, it is unclear if Manabe discloses the use of a covering over a urea tank under the engine covering.  Izumikawa discloses the use of an engine cover 3a which incorporates cameras 80 and, the engine cover 3a additionally covers a urea tank 50.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the urea tank of Izumikawa under the engine cover of Manabe in order to meet the emissions standards set out by the EPA as the use of urea injection into diesel exhaust is mandated to reduce the NOx emissions in exhaust.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. the cited art relates to camera for use on shovel/excavator type machines for surrounding views.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612